Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 11/24/2020 claims priority from PRO application 62889063, filed 08/20/2019.
Double Patenting
The statutory double patenting rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16997867 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Additionally, claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2,3, 5,7, 10, 13, 15, 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2, 3, 5, 7, 10, 13, 15, 17 recite “selecting enhancement or impairments” are unclear.
Claim 12 recites “resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0”, or “a maximum resolution parameter equal to 0” is unclear. 
However, the scopes “selecting enhancement or impairments”, “resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0” or “a maximum resolution parameter equal to 0” are unclear. 
For the reasons discussed above, claims 2, 3, 5, 7, 10, 12, 13, 15, 17 are rejected under 112(b) as being indefinite. Dependent claims 4, 6, 8, 9, 11, 14, 16, 18 Inherit this deficiency from claims 2, 3, 5, 7, 10, 12, 13, 15, 17, and are rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skills in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Czora et al. (Pub. No. US20080294400-hereinafter, Czora) in view of Kong et al. (Pub. No. US20140305716– hereinafter, Kong).
Regarding to claim 1, Czora teaches a method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for (Czora, [Par.0035, lines 4-14] “These components similar to those found in general purpose com­puters. Processing unit( s) 102 process data and code to impart functionality to the robot 100. Non-volatile data storage 104 stores the data and code and retains the data and code even when robot 100 is turned off. Examples of non-volatile data storage include, but are not limited to, conventional fixed hard drives and removable media drives. Working memory 106 (e.g., random access memory) provides memory to directly support the processing of data and code by processing unit(s) 102.”):
defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type; a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type (Czora, [Par.0013, lines 2-5], “The system includes a sensor set, a sensor interface operative to communicate with the sensor set to capture a plurality of data sets, each data set representing an observa­tion from a different perspective” Examiner’s note, the sensor set is corresponding to one or more sensor at different location or different perspective. as it can be seen at [Par.0009, lines 8-11], “The different perspectives can be temporal (e.g., time sequenced), positional (e.g., movement of sensors), or can exhibit some other difference in perspective.”[Par.0009, lines 11-15], “The data sets can include data indicative of optical images, sound, and/or any other type of sensory data. In a particular method, the data sets include data indicative of at least three different types of sense perceptions including, but not limited to, acoustical, optical, and pressure.” Sensor interface is considered as the virtual mediums, the sensory type is considered as sensory data type (images, sound …), the sense properties are considered as sense perceptions (optical, pressure, acoustical …).);
[…]
defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type (Czora, Fig.5, Par.0074], “FIG. 5 is an illustration of an observed scene 500 that will be used as an example to explain the detailed operation of the RICX 118 processing. ;
in accordance with an interaction between the virtual being and the object (Czora, [Par.0015], “The robot includes an electro-mechanical control system, a plurality of sensors, a simulated consciousness system, and means for processing data from said sensors to discern objects in the environment of said robot.” Examiner’s note, the connection between the robot an object is considered as the connection between the virtual being and the object.),
receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type (Czora, [Par.0044, lines 16-29], “the DLF processing layer design requires data in a predetermined format ( e.g., identity lists of property/value pairs) as its inputs. So to begin with, the entire plenum must be sensed as a piece, including its dynamic aspects as the sensing system moves through the ; 
However, Czora does not teach and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations; and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being.
On the other hand, Kong teaches and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations (Kong, [Abstract, lines 11-16], “a control part including an artificial neural network behavior controller, which ;
and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being (Kong, [Par.0008, lines 10-16], “Each output neuron of the artificial neural network controller provides then the required level of the input voltage signal for each leg. The legs can also be applied as piezo electrical sensors to obtain information about the ground surface, so that the signals can be transferred in the opposite direction, i.e. from the ends of the piezo-legs to the input layer of the controller.” Furthermore, see [par. 0019, lines 16-19], “The piezo-legs 20 can realize efficient movements even on a rough terrain through a combination of the up and down direction motion of the horizontal portion 21 and the fore and aft direction motion of the vertical portion 22.” [Par.0020, lines 1-6] “A stride and a height and hence a gait pattern of the piezo-leg 20 can be optimized by setting parameter, such as selection of a suitable piezoelectricity material, optimization of a length L1 of the horizontal portion 21 and a length L2 of the vertical portion 22, generation of a stride Ls using hysteresis of the bimorph piezoelectric element as shown in Fig.3.” Examiner’s note, when the electrical sensor receives the input then transfer to piezo legs to the input layer of the controller and the piezo leg can realize efficient movements even.).
Czora and Kong are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 

Regrading to claim 19, Czora teaches the method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system (Czora, [Fig.1, Par.0035, lines 14-20], “For example, blocks of data and code can be transferred from non-volatile data storage 104 into working memory 106 where it can be accessed more quickly by processing unit(s) 102 via internal bus 110. User I/O108 provides a direct means of communication between a user and robot 100. Typical user I/O devices include, but are not limited to, a keyboard, a monitor, a pointing device, speakers, and so on.). Examiner’s note, the monitor (display screen) device means of communication between a user and robot. 
Regarding to claim 29, is being rejected as the same reason as the claim 1.
a virtual reality system for simulating sense data for virtual beings in virtual environments, the system comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for (Czora, [Fig.1, Par.0035, lines 1-16], “FIG.1 is a block diagram of a DLF robotl00 including one or more processing units 102, non-volatile data storage 104, working memory 106 and user input/output ("I/O") 108, all intercommunicating via a system bus 110. These components similar to those found in general purpose computers. Processing unit( s) 102 process data and code to impart functionality to the robot 100. Non-volatile data storage 104 stores the data and code and retains the data and code even when robot 100 is turned off. Examples of non-volatile data storage include, but are not limited to, conventional fixed hard drives and removable media drives. Working memory 106 (e.g., random access memory) provides memory to directly support the processing of data and code by processing unit(s) 102. For example, blocks of data and code can be transferred from non-volatile data storage 104 into working memory 106 where it can be accessed more quickly by processing unit(s) 102 via internal bus 110.):
Regarding to claim 30, is being rejected as the claim 1.
Additionally, Czora further teaches a computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for (Czora,[ Par.0012], “the invention can be embodied in a :
Regarding to claim 26, Czora teaches the method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, and bright (Czora, [Par.0009, lines 11-15], “The data sets can include data indicative of optical images, sound, and/or any other type of sensory data. In a particular method, the data sets include data indicative of at least three different types of sense perceptions including, but not limited to, acoustical, optical, and pressure.” Examiner’s note, the type of sense perception is considered as the pressure sensory type.  .
Claims 2, 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Czora et al. (Pub. No. US20080294400-hereinafter, Czora) in view of Kong et al. (Pub. No. US20140305716– hereinafter, Kong) and further in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli)
Regarding to claim 2, Czora, as modified in view of Kong and further in view of Hambli teaches the method of claim 1, further comprising: selecting enhancements or impairments to apply to the first sensory location and/or the first artificial neural network based on (i) the first sensory location and the first sense location, and (ii) the sensory type of the first sensor, the first virtual medium, and the first sense property (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The ;
and altering, based on the enhancements or impairments, (i) one or more configuration parameters of the first sensor, thereby modifying its ability to receive sensory input, and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first sensor using the first sense property (Hambli, [Page 989, section5], “Force feedback devices are used in VR to produce a tactile sensation on the user immersed in a virtual environment. Such devices are actually strong mechanical systems able to apply forces onto the user’s body such that his/her positions and postures are constrained to the objects of the environment (Fig. 7). The principle of a force feedback using glove, consists of opposing the movement of the hand in the same way that an object squeezed between the fingers resists the movement of the latter [30–34]. The glove must therefore be capable, in the absence of a real object, of recreating the forces applied by the object on the human hand with the same intensity and the same direction” Examiner’s note, based on the force feedback devices are used in VR, the first sensor of the tennis racket is being alter by the force that user applied to the ball by .
Czora, Kong and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Hambli by selecting enhancements or impairments to apply to the first sensory location and/or the first artificial neural network based on the first sensory location and the first sense location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding to claim 3, Czora, as modified in view of Kong and further in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period .
Czora, Kong and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Hambli by selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding to claim 25, Czora, as modified in view of Kong and further in view of Hambli teaches the method of claim 1, wherein the plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing (Hambli, [Page 989, Fig 6], showing deformed shapes at different stages of the racket/ball deformation process. Based on the different tensile stress T, virtual tennis ball is deformed in various shapes when the virtual tennis ball interacts with tennis racket at different sensory location.).
Czora, Kong and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Czora et al. (Pub. No. US20080294400-hereinafter, Czora) in view of Kong et al. (Pub. No. US20140305716– hereinafter, Kong) and further in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Miller et al. (Patent No. US9215293-hereinafter, Miller).
Regarding to claim 4, Czora, as modified in view of Kong, Hambli and further in view of Miller teaches the method of claim 3, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of the first sensor to receive sensory input at the first sensory location by increasing resolution of the first sensor by a predetermined amount (Miller, [Column 10, lines 1-7], “In some embodiments, the processor 308 may process data at a rate sufficient to achieve anywhere between 8 frames/second at 320.times.240 resolution to 24 frames/second at high definition resolution (1280.times.720), or greater, such as 60-120 frames/second and 4 k resolution and higher (10 k+ resolution and 50,000 frames/second).”).
Czora, Kong, Hambli and Miller are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora, Kong and Hambli’s method, in view of Miller by altering the one or more configuration parameters of the first sensor comprises enhancing the ability of the first sensor to 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Czora et al. (Pub. No. US20080294400-hereinafter, Czora) in view of Kong et al. (Pub. No. US20140305716– hereinafter, Kong) and further in view of Alsheuki et al. (Pub No. US20170059860-hereinafter, Alsheuski).
Regarding to claim 12, Czora and Kong do not teach the method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being .
On the other hand, Alsheuki teaches the method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being .
Czora, Kong and Alsheuki are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Alsheuki by removing the sensor with zero resolution. The modification would have been obvious because one of the ordinary skills in art would be motivated to provide a better output and enhanced power supply (Alsheuki, [Par.0093, lines 6-12], “other elements of the optical device 302 can be modularly added and removed from the optical device 302 (e.g., sensors 316 such as visual or audio sensors can be replaced for better resolution/different spectrum images or directional audio gathering, a stereo speaker 320 for better audio output resolution, an enhanced power supply 324, stronger forward optical assembly 204, etc.).”).

Claim 20-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Czora et al. (Pub. No. US20080294400-hereinafter, Czora) in view of Kong et al. (Pub. No. US20140305716– hereinafter, Kong) and further in view of Browy et al. (Pub No. US20200210127-hereinafter, Browy).
Regarding to claim 20, Czora and Kong do not teach the method of claim 1, wherein the object is a second virtual being, distinct from the first virtual being.
On the other hand, Browy teaches the method of claim 1, wherein the object is a second virtual being, distinct from the first virtual being. (Browy, [Par.0116, lines 1-3], “Referring to FIG. 2, a user is illustrated wearing a head mounted display component (2), belt or "compute" pack (6), and holding a handheld controller component (4).” The head mounted display to display the information of the real world and virtual world including the monster or the status and insect character (first virtual being and second virtual being)).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Browy by having the first virtual being distinct from the second virtual being. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of the sensory information from the virtual environment (Browy, [Par.0005, lines 23-32], “Further, there is a lack of such technologies which are secure and robust enough to be utilized in critical operation scenarios, such as emergency medical response, fire response, police operations, and/or military operations. The systems, configurations, and methods described herein are designed to address the various challenges of portable, robust, highly-connected, and highly-capable wearable computing deployments in various 
Regarding to claim 21, Czora and Kong do not teach the method of claim 1, wherein each sensory location is a point, a one- dimensional segment, a two dimensional area, or a three dimensional region.
On the other hand, Browy teaches the method of claim 1, wherein each sensory location is a point, a one- dimensional segment, a two dimensional area, or a three dimensional region (Browy, [Par.0117, lines 1-5], “Referring to FIG. 5, in one embodiment, with many connected resources, a connected collective may be utilized as a 3-D sensor of sorts to reconstruct a mesh or model of one or more objects which may be positioned in between or surrounded by one of more transmitting/receiving devices”).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Browy by having each sensory location is a three dimensional. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of the sensory information from the virtual environment (Browy, [Par.0005, lines 23-32], “Further, there is a lack of such technologies which are secure and robust enough to be utilized in critical operation scenarios, such as emergency medical response, fire response, police operations, and/or military operations. The systems, configurations, and methods described herein 
Regarding to claim 22, Czora and Kong do not teach the method of claim 1, wherein each sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
On the other hand, Browy teaches the method of claim 1, wherein each sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3 (Browy, [Par.0117, lines 1-5], “Referring to FIG. 5, in one embodiment, with many connected resources, a connected collective may be utilized as a 3-D sensor of sorts to reconstruct a mesh or model of one or more objects which may be positioned in between or surrounded by one of more transmitting/receiving devices”).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Browy by having each sensory location is a N-dimensional manifold in the virtual environment. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of the sensory information from the virtual environment (Browy, [Par.0005, lines 23-32], “Further, there is a lack of such technologies which are secure and robust enough to be utilized in critical operation scenarios, such as emergency medical 
Regarding to claim 23, Czora and Kong do not teach the method of claim 1, wherein each sense location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
On the other hand, Browy teaches the method of claim 1, wherein each sense location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3  (Browy, [Par.0165, lines 40-43], “external sources to include into the 3D mesh of the world viewable by the Warfighter. This may include all land, air, sea, and space forces present in a given situation.” and [Par.0119, lines 7-10], “such a device may be configured to sense the temperature, blood pressure, location (such as by GPS and/or mobile connectivity triangulation and/or IP address mapping)” Examiner’s note, the sense location is the 3D dimensions location .).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Browy by having each sense location is a N-dimensional manifold in the virtual environment. The modification would have been obvious because 
Regarding to claim 24, Czora and Kong do not teach the method of claim 1, wherein each sensory location corresponds to a respective region, surface, or point, on or within the first virtual being.
On the other hand, Browy further teaches the method of claim 1, wherein each sensory location corresponds to a respective region, surface, or point, on or within the first virtual being (Browy, [Par.0117, lines 1-5], “Referring to FIG. 5, in one embodiment, with many connected resources, a connected collective may be utilized as a 3-D sensor of sorts to reconstruct a mesh or model of one or more objects which may be positioned in between or surrounded by one of more transmitting/receiving devices.).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora 
Regarding to claim 27, Czora and Kong do not teach the method of claim 1, further comprising: providing one or more Application Programming Interface (API) calls to update the plurality of sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a sensory location.
On the other hand, Browy teaches the method of claim 1, further comprising: providing one or more Application Programming Interface (API) calls to update the plurality of sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a sensory location (Browy, [Par.0168, lines 3-8], “a user may collect data from the world through sensors on the head and on the user, create a mesh of the world and display it overlaid in the real world and also miniature map of the data displayed and with interaction elements included. All funneled through the API and run through the application layer of the device for the user.” Examiner’s note, based on the data received from sensor, API will create the virtual world based on the different sensory location from the sensor.).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Browy by having Application Programming Interface (API) calls to update the plurality of sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of the sensory information from the virtual environment (Browy, [Par.0005, lines 23-32], “Further, there is a lack of such technologies which are secure and robust enough to be utilized in critical operation scenarios, such as emergency medical response, fire response, police operations, and/or military operations. The systems, configurations, and methods described herein are designed to address the various challenges of portable, robust, highly-connected, and highly-capable wearable computing deployments in various human scenarios. 
Regarding to claim 28, Czora and Kong do not teach the method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature.
On the other hand, Browy teaches the method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature (Browy, [Par.0184, lines 1-4], “Output devices, such as a display or a speaker, can present any or all aspects of a virtual environment to a user. For example, a virtual environment may include virtual objects (which may include representations of inanimate objects; people; animals; lights; etc.) that may be presented to a user.”).
Czora, Kong and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Czora and Kong’s method, in view of Browy by having the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the highly connected between the virtual environment and real world (Browy, [Par.0005, lines 23-32], “Further, there is a lack of such technologies which are secure and robust enough to be utilized in critical operation scenarios, such as emergency medical response, fire response, police operations, and/or military 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/E.T./
Examiner, Art Unit 2126

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184